Citation Nr: 0119980	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  98-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia South Carolina, in which the RO 
continued a 10 percent disability evaluation for PTSD.  
Thereafter, the veteran perfected an appeal to the Board.  
During the pendency of the appeal, in an August 1999 rating 
decision, the RO increased the veteran's disability 
evaluation for PTSD to 50 percent effective April 21, 1999. 

In an August 2000 Board decision, the Board granted the 
veteran's request for a 50 percent disability evaluation for 
PTSD prior to April 21, 1999 and denied the veteran's request 
for a disability evaluation in excess of 50 percent from 
April 21, 1999.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order dated in February 2001 the Court vacated that 
part of the Board's August 2000 decision denying the 
veteran's request for a disability evaluation in excess of 50 
percent and remanded the case for further development and 
adjudication.  

The Board notes that in a January 2001 Joint Motion for 
Remand, the parties raised a claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) as a result of the veteran's service-connected PTSD.  
However, this claim was not developed by the RO, or prepared 
for appellate review.  As such, it is referred to the RO for 
proper handling and development.
 

REMAND

As indicated, the veteran seeks a disability evaluation in 
excess of 50 percent for PTSD.  In addition to raising a 
claim of TDIU in the January 2001 Joint Motion for Remand, 
the parties essentially indicated that this matter should be 
remanded to the RO in order for the veteran to be afforded a 
new VA examination to assess the severity of the veteran's 
PTSD.  

In this case, April 1999 VA treatment records show that the 
veteran was characterized as having difficulty remaining 
employed and maintaining any positive social/family 
relationships without emotional disturbance and chronic 
irritability.  He was assigned a Global Assessment of 
Functioning (GAF) score of 30.  Additional VA outpatient 
treatment records dated May 1999 to April 2000 revealed that 
the veteran continued to have industrial and social 
impairment characterized by his inability to maintain 
employment except for odd jobs and his inability to maintain 
positive social/family relationships without emotional 
disturbance, irritability and anger.  The veteran was 
afforded a VA examination in July 1999.  The examiner 
indicated that the veteran had shown a progressive decline 
since 1985.  The veteran reported working part-time doing 
yard work, but he also indicated that he was unemployed at 
the time of the examination.  He was diagnosed with moderate 
to severe PTSD, described as socially isolated and assigned a 
GAF score of 40 to 45 and a GAF score of 50 for the previous 
year.  

Subsequent to the Board's August 2000 decision, the veteran 
submitted a request to the RO for an increased disability 
evaluation for PTSD and VA treatment records from a VA 
medical facility in Charleston, South Carolina dated June 
2000 to November 2000.  In April 2001, the veteran submitted 
additional VA outpatient treatment records from the 
Charleston, South Carolina medical facility dated May 2000 to 
March 2001 and a waiver of RO consideration to the Board.  
These records show that the veteran had become severely 
socially and emotionally disabled and was unable to work in 
August 2000, and it was noted that the veteran had recently 
received a Social Security disability rating.  From August 
2000 to March 2001, a VA Social Worker described the veteran 
as severely impaired and totally disabled as a result of his 
PTSD symptomatology.  The veteran's PTSD was characterized as 
chronic to severe associated with depressed mood.  The VA 
social worker also indicated that he would consult with a VA 
physician regarding the veteran's medications.  

As indicated above, the Board concludes that a remand to the 
RO is required in this case so that the veteran may be 
afforded a VA psychiatric examination, as well as so that any 
outstanding records can be obtained and associated with the 
claims file.  The record reflects a range of GAF scores from 
30 to 50.  In November 2000, the veteran alleged that his 
PTSD disability had worsened and recent VA treatment records 
document ongoing individual psychotherapy and reflect 
assessments that the veteran is currently "totally 
disabled," with regard to industrial and emotional 
functioning.  When a veteran claims that his disability has 
worsened since his last medical examination, the VA has a 
duty to provide the veteran with a new examination to 
evaluate the current state of the disability at issue.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Additionally, VA treatment records also reflect that the 
veteran may have been awarded Social Security disability 
benefits.  Social Security records have not been associated 
with the claims file and these records should be requested 
while this matter is in remand status.  Likewise, VA 
outpatient treatment records documenting the veteran's 
ongoing individual psychotherapy sessions indicate that a VA 
physician would be consulted regarding the veteran's 
medications.  The RO should determine if there are additional 
outstanding VA treatment records relevant to the current 
appeal that need to be obtained and considered.  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, VA 
and private, who have treated him for 
PTSD since the issuance of the Board's 
August 2000 decision, to include any 
outstanding treatment records from the VA 
medical facility in Charleston, South 
Carolina.  Thereafter, all outstanding 
treatment records should be obtained and 
associated with the claims file.  

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

4.  Thereafter, the veteran should be 
afforded a psychiatric examination for 
the purpose of assessing the severity and 
manifestations of his PTSD, as well as 
the degree of social and industrial 
impairment resulting from his service-
connected PTSD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should offer 
an opinion regarding the degree of 
functional impairment caused by PTSD, as 
opposed to any other psychiatric 
disorders found.  The examiner is further 
requested to assign an Axis V diagnosis 
(Global Assessment of Functioning Scale) 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders which 
represents the symptomatology associated 
exclusively with the veteran's service 
connected disability.  Additionally, the 
examiner is requested to offer comments 
and an opinion regarding the veteran's 
impairment due to PTSD in his capacity 
for performing substantially gainful 
employment.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





